Title: To George Washington from Landon Carter, 9 May 1776
From: Carter, Landon
To: Washington, George



My Good General
Sabine Hall, May 9. 1776.

If ever friendship gave vigor to the nerves of declining Age it will do it now—to enable me to acknowledge the receipt of your Favor March 27. I assure you I endorsed it the history of the evacuation of Boston. A mere Magnum in Parvo; and I read it with great pleasure to all our friends around. Permit me to say that you have made good the Prediction of my first acquaintance

with you. A Gentleman as free from reprehension deserved, as I was acquainted with; and when you stept in to Public, I left the Euge’s of your conduct, to the margins of my own books, to be read by those who Study good Characters; and every Tempanius of Rome in the days of the Volci, had a G.W. against it, whilst every rash Braddock, markd an Unfortunate Sempronius to preserve his remembrance. Go on my Dear Sir, and impress on every memory, “the man who resolved never to forget the Citizen in the General.” Would to God that such Virtue existed in the Councils of the present day! that the quiet & happiness of our community, may never be impeded by the forgetfulness of the Citizen in the rulers, wch may turn up! I pray to God for it, because I think the language of the Times, seems to have forgotten, on what Principles this otherwise Unaccountable Unanimity at first Originated. I say unaccountable, for who could have dreamt, that when Province, was in full rage agst Province, not only for territory, but even for trade, and that not thro’ the Ambition of excelling each other. When even Colonies, were eternally venting their internal reprobations agst each other, Rivers agst Rivers, and Creeks and Runs divided in their social happiness; I say who could have ever expected to see such a Continent, so cordially united, as to resist possibly the greatest Power on earth! Certainly nothing but the fear of being enslaved from one end to the other of their extensive boundary, ever could have produced so mere a Prodigy! And must not heaven have hitherto indicated their several modes of Preservation! Yes my friend and without flattery I say it, time will discover that your social Virtue, has (like the one Pompey of old in the Style of Cicero) been the favourd means of so much good to your Country; for I cannot help fortelling, that where you cannot be present, with your humanity, discipline forecast and Prudence, we shall still be at a loss; for believe me I think that in general we are too much tinctured with either the interest or the Vanity wch most of us acquire from our cradles. I speak as from my self, it has cost me more labour to Conquer such habits, than ever Hercules had: Such an Augean stable is the whole world almost! May then this truely sublime complimt be paid to every man on Public duty, “that he was a Master of himself.” I am satisfied you must conclude what I allude to, therefore I will not trouble you with any stricture on the jargon

of the times. I only wish that every one was, as you have shewn yourself to be, not so much in quest of Praise and emolument to yourself, as of real good to your fellow creatures.
As to news, you must be nearer to its fountain head than I am, if America can be said to have such a place at the time. I can only say A few Gentlemen from Richmond & Essex, have retaken a Prize that a Dunmore Tender impudently came, and took at Hobbs hole (a mere Nest of Tories). As soon as it was known they pursued her in Open boats amidst showers of Swivel balls & bullets; & had well nigh taken the Tender as well as the prize; but she was so well provided against boarding, that it was impossible for low sided boats to get on board. An attempt was made to graple at her stern, in wch the only man, a poor slave was wounded & lost. We have heard since that we killd he⟨r⟩ 7 men, some attempted to Peep at our boats through her netting; and they it is imagind were instantly shot. A brisk gail carryed her away; but it is said An armd Vessel from Maryland took her in the bay, after killing 17 men more; and from that report we have heard of the 7 we killed but I know not the truth of it[.] Genl Lee has gone on some secret expedition nobody knows where; & with a tolerable force of men fit for such business this also but report. Our Papers must certainly tell you more than I can do[.] I could have wishd, that ambition had not so visibly siezed so much ignorance, all over the Colony as it seems to have done; for this Present Convention abounds with too many of the inexperienced creatures to navigate our bark on this dangerous coast; so that I fear the few skilful Pilots who have hitherto done tolerably well to keep her clear from destruction, will not be able to Conduct her with Common Safety any longer; and as this injury has extended even to some members of the congress, who certainly must issue from the Vote of the people to Convention, in August next who shall we have there? I need only tell you of one definition that I heard of Independency; It was expected to be a form of Government, that by being independt of the rich men eve[r]y man would then be able to do as he pleasd. And it was with this expectation they sent the men they did, in hopes they would plan such a form. One of the delegates I heard exclaim agst the Patrolling law, because a poor man was made to pay for keeping a rich mans Slaves in order. I shamed the fool so much for ⟨it⟩ that he slunk

away; but he got elected by it[.] Another actually in a most seditious manner, resisted the draughting the Militia by lot, to be ready for any immediate local emergency; and he got first returnd that way. When we usd Legislation, such rascals would have been turnd out; but now, it is not to be supposd, tht a dog will eat a dog. I know who I am writing to, and therefore I am not quite so confind in my expressions, for a more decent language would not explain my meaning so well. And from hence it is that our independency is to arise! Papers it seems are every where circulating about for poor ignorant Creatures to sign, as directions to their delegate⟨s⟩ to endeavour at an independency. In vain do we ask to let it be explain’d, what is design’d by it! If the form of government is to Preserve Justice, Order, Peace and freedom I beleive there are few who would refuse; but when these only modes of Social happiness, are left so much Concealed, or not toucht upon in the least, what sensible creature ought to trust an ignorant representative to do what he pleases, under a notion of leaving his Constituents independent? It is often asked, whether the present measures in G. B. speak any freedom in the reconciliation Proposd? And I answer always No, but far from it. But may we not ask among our selves Whe[ther] the modes we are in, Can speak the least happiness, Peace, or freedom? Thus has a word unluckily thrown out, Possessed the minds of rather too many, When if it had been Properly explaind, from those in whose wisdom we have confided, things might have been seriously, and Soberly Considered; and then some good form of Government might possibly have been the result. I have read with much attention a Pamphlet stiled Thoughts on Government. The Author sees with my self, many evils that may possibly attend his Proposal; but perhaps from too great a confidence, in the Presumd Parallel between corporeal and Political bodies, he is for leaving the remedies against them, to times of more tranquility; no doubt concluding that Nature will be as active in the operations of the latter as she generally is in the former. But here from really a long experience in both; and without vanity I say a successful one, I beg leave to mould in my Modest negative. If the evil or morbidity of the corporal, has not detoned or mortally affected the organic or Mechanic parts of the structure, then, by a removal of the Cause the effect must cease, because Nature has so

constituted the several Powers. But the evils or corruptions attendt on the body Politic, must first have greatly depraved the mental Powers, before they can have produced that willingness or disposition to social disorders. In ⟨illegible⟩, I mean that the common temptations, or the natural Passions may induce a disorder, that a tranquil waiting the effects of nature from its Causa Causarum, eternally active, unless Prevented as before, will most Probably remove a disease; but in the other instead of a nature, destined to assist you by the Author of being, or causa causarum, You must have a second nature vicious in all its distinctions, to contend agst. Therefore I say Principiis Obsta prevent such evils in the very beginning, or never expect to do it at All. O! for a small respite from the Colic, that I might hint a mode (radically as it were) to Prevent the Principal evil! But convulsd as I am I will endeavour to scratch it out: Dr George if you cant read it throw it to the Nasty Goddess.
Without desiring the Gallows for Murdering Warburton, as Common Sense has done as well as the Scriptures about Society, Government, and what not, I will only premise that no Government can be really permanent in happiness, where it does not originate from among the people to be governd. To Prevent the Corruption of these then, is the point. Let who will compare it to Virgils hic labor hoc opus, I think it may be done, by stifling the fascination in the Person using it, rather than in the Person receiving it. Every candidate therefore for an election from among the People, should undergo some kind of formal, or temporary lustrum, or lustration, neither directly or indirectly by himself or others to attempt to deceive or allure (by lies or other Species of bribery), the People to his interest, and this by some expressive oath or Public Solemnity as soon he sets up to be elected. I well remember an oath, wch, besides the oaths to Government, existed in Sr W. Gooches day, before a seat (tho elected) Could be filld; And I well remember that Fox tampering with many, to get it abolishd, and at last in the Year 1734 it was effected, on this simple Plea, that it was a reflection on men of Virtue, to be bound by oaths to duty. I impudently Set forth in Parkes Paper, that the same Plea would be equally as good agst all oaths and every restrictive law whatever. However Gooche knew it would open a Wicket to Corruption, & it was abolished; and from that view let the Journals be serchd, I

am certain more rascally things have been attempted & carried than ever were before in the country. I hint this on the side of Candidate, & on the side of Electors, if they were sworn agst Corruption I ⟨illegible⟩ see it can be amiss. Some fancy it a hurt to religion but I really differ; make a man honest witht doors, and the fear of detection with a heavy punishment annext, will make him incline to be so within. If some such thing is not done, in Vain shall we hope either for Liberty, Peace or Safety long, because it is too evident that the present idea of gain, is the very Parent of Ambition; and no fool can blush whilst he is in a way of filling his own Pocket; Let his ignorance be what it will, that is his main Chance, and he has no other in view. I suppose I have written enough to keep your fingers clean, should I have ⟨illegible⟩ a motion. And so Permit me to conclude, Dr Sr Your very respectful Well wis⟨her⟩ & real friend

Landon Carter


Lee is returnd witht doing anything It seems he prudtly went to reconnoiter Dunmore’s intrenchments, & found them not only strongly fortified by land in all the accessible places, but merely baricaded on the water. However a few tories that were furnishing him assistance have pd for it in their goods & chattels. I am oblg’d to you for your kindness. I am not able to afford him the cash necessary to attend a Genl so my grandson, his father and myself can only thank yo. for hinting the opportunity we might have.

